OPINION OF THE COURT
PER CURIAM:
Appellant was convicted of voluntary manslaughter on October 23, 1975. On appeal, appellant asserts the following allegations of error:
1. The evidence was insufficient to support the verdict.
2. The prosecutor at trial made certain improper and prejudicial remarks to the jury in his closing argument.
*2413. The trial judge abused his discretion in receiving into evidence certain photographs depicting the victim at the scene of the crime and in allowing testimony describing the scene and the victim.
4. The trial judge improperly sustained objections to questioning by defense counsel of certain witnesses regarding their states of mind at the time of the homicide.
5. The trial judge erroneously informed the jury of the possibility of overnight sequestration, thereby coercing the jury into a hasty verdict.
6. The trial judge erroneously denied defendant certain requested points for charge.
Having found no merit in any of appellant’s contentions which have been properly preserved, we affirm the judgment of sentence.
ROBERTS and MANDERINO, JJ., have each filed dissenting opinions.